Citation Nr: 9927718	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cuts, bruises, and 
hematoma.

3.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
June 1945.  


This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Manila Regional 
Office (RO) rating decisions which in January 1998 denied 
service connection for cuts, bruises, hematoma, and asthma, 
and in May 1998 denied service connection for bilateral 
hearing loss.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed claims of service connection for cuts, 
bruises, hematoma, and asthma in March 1997, suggesting that 
the pertinent disabilities had their onset during his active 
service in World War II; in the VA Forms 21-4142 accompanying 
his claim, he identified two medical care providers who 
treated him for the claimed disabilities since service 
separation.

In January 1998, the veteran filed a claim of service 
connection for bilateral hearing loss, contending that his 
current hearing loss disability was related to his active 
service in World War II; in the enclosed VA Forms 21-4142, he 
identified 3 medical care providers who treated him for his 
hearing loss after service separation.




In denying the veteran's claims of service connection for 
cuts, bruises, hematoma, asthma, and bilateral hearing loss, 
the RO found that the claims were not well grounded because 
the veteran did not receive medical treatment for the claimed 
disabilities during active service (as it was also 
acknowledged by the veteran himself); the RO found, 
therefore, that obtaining post service medical evidence 
identified by the veteran would not be sufficient to well 
ground his claims.  

Service connection may be granted for chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities such as sensorineural hearing loss 
and bronchiectasis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).





Based on the foregoing, the Board is of the opinion that a 
remand of the veteran's service connection claims is 
warranted prior to reaching a determination whether his 
claims are well grounded.  

Although the entirety of the evidence indicates that the 
veteran did not receive medical treatment for the claimed 
disabilities during active wartime service, he did indicate 
that he received medical treatment after service separation 
(and identified the physicians who have been treating him for 
the claimed disabilities).  Thus, all available treatment 
records should be secured and associated with the veteran's 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(when VA is on notice of the existence and relevance of 
evidence, it must obtain same prior to issuing a decision).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims file all available post service 
medical records pertinent to the 
veteran's claims of service connection 
for cuts, bruises, hematoma, asthma, and 
bilateral hearing loss, as identified by 
him in the VA Forms 21-4142 currently of 
record; all attempts to obtain such 
records must be documented in the 
record.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review 
the record and readjudicate the 
veteran's claims of service connection 
currently on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


